Case 8:10-cr-00136-JSM-E_J Document 117 Filed 05/18/21 Page 1 of 15 PageID 798




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

UNITED STATES OF AMERICA

      v.                                       CASE NO. 8:10-cr-136-JSM-EAJ

MICHELLE DUVAL


             UNITED STATES’ OPPOSITION TO DEFENDANT’S
                MOTION FOR COMPASSIONATE RELEASE

      The United States opposes Michelle Duval’s motion for compassionate release,

Doc. 113. The defendant fails to show any extraordinary and compelling reason that

she should be released. Thus, the Court should deny her motion.

      The defendant cannot satisfy her burden of showing that her purported medical

conditions or some unknown possibility of contracting COVID-19 (for a second

time, after recovering from the virus in April 2020) satisfy the requirements for

compassionate release based on the criteria outlined in 18 U.S.C. § 3582(c) and the

sentencing guidelines. She also cannot establish that she presents no danger to the

safety of another or the community. And, in any event, the Bureau of Prisons

(“BOP”) has implemented a COVID-19 action plan to minimize the risk of

transmission into and throughout its facilities. 1 Accordingly, the defendant’s health

conditions and COVID-19 do not provide an extraordinary and compelling reason to

grant the defendant compassionate release.


      1
       See Updates to BOP Covid-19 Action Plan, available at
https://www.bop.gov/resources/news/20200319_covid19_update.jsp.
Case 8:10-cr-00136-JSM-E_J Document 117 Filed 05/18/21 Page 2 of 15 PageID 799




I.     Pertinent Case Background

       On or about April 21, 2011, this Court sentenced the defendant to 188

months’ imprisonment for being a felon in possession of a firearm. Doc. 74.

       As detailed in the PSR, the charge against the defendant stemmed from the

execution of a search warrant on December 18, 2019 pursuant to which law

enforcement located two firearms, marijuana, crack cocaine, pills, and counterfeit

currency in her residence. Doc. 113, Exh. B (Presentence Report (April 12, 2011)) at

¶ 14. Post-Miranda, the defendant, who was a convicted felon, admitted to possession

of one of the firearms. Id. ¶ 16. The defendant was arrested on state charges and

released on bond, but she violated that pretrial release and on February 24, 2010,

execution of a second search warrant at her residence revealed additional marijuana

and crack cocaine. Id. ¶ 18.

       At sentencing, the Court concluded that the defendant was an Armed Career

Criminal because she had two prior convictions for sale of cocaine and a prior

conviction for robbery. Id. at ¶ 35. The Court sentenced the defendant at the low end

of her Sentencing Guidelines range, which reflected an enhancement for possessing

multiple firearms and for possession of a firearm in connection with narcotics

offenses. Id. at ¶¶ 26, 27.

       The defendant is currently incarcerated at Federal Correctional Facility in

Danbury, Connecticut, is 49 years old, and is projected to be released on May 22,

2024. See BOP Inmate Locator at https://www.bop.gov/inmateloc/. The defendant

suffers from multiple medical conditions but is being treated within BOP as a chronic

                                           2
Case 8:10-cr-00136-JSM-E_J Document 117 Filed 05/18/21 Page 3 of 15 PageID 800




care inmate for these conditions. See generally Doc. 113, Exh. H (detailing

defendant’s medical visits and medications); Bureau of Prisons, Health Services, for

Inmate Michelle Duval for March 2021 through May 2021, attached as Exhibit A. 2

The medical records indicate that the defendant is able to undertake self-care within

BOP. In April 2020, the defendant contracted COVID-19 while in Danbury, but she

recovered from it, Doc. 113 at 12. On February 22, 2021, the BOP offered the

defendant the COVID-19 vaccination and she refused, after a consultation with the

pharmacist. See Bureau of Prisons, Health Services, Immunizations for 5/5/20

through 5/5/2021 for Inmate Michelle Duval, attached as Exhibit B; accord Exh. H

at 174. 3 A BOP representative advised that the BOP continues to be willing to

provide the defendant with the COVID-19 vaccination.

      Duval petitioned the BOP multiple times for compassionate release based on

COVID-19 concerns, which the Warden denied. See Doc. 113, Exh. F. In the

February 23, 2021 denial, the Warden stated “Your case was denied based on your

high risk score, history of resuming criminal activity, history of escape, serious


      2
        Some of these records are duplicative of records contained in Exhibit H, but
the exhibit contains all records for March 2021 through May 2021 in the interests of
completeness.
      3
           Defendant represents in her motion that “[t]wo members of Danbury’s
medical staff informed Ms. Duval that they were not comfortable giving her the
COVID-19 vaccine,” Doc. 113 at 18, but provides no substantiation for this claim.
To the extent that the defendant claims she would like to speak further with doctor or
pharmacist before obtaining the COVID-19 vaccine, Doc. 113 at 18, she has the
ability to do this within BOP and indeed could have discussed the vaccination at her
subsequent medical visits, but the medical records indicate that she failed to do so.
See, e.g., Exh. A at 4 (noting “no current issue” at March 24, 2021 visit).

                                            3
Case 8:10-cr-00136-JSM-E_J Document 117 Filed 05/18/21 Page 4 of 15 PageID 801




history of violence, as well as the amount of time remaining on your sentence.” Doc.

113, Exh. F at 9.

      On May 4, 2021, the defendant filed a motion for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Doc. 113. In support of her motion, the

defendant claimed that she has medical issues, including obesity, Type 2 diabetes,

COPD, hypertension, and asthma, which put her at higher risk of complications

from COVID-19. Id. at 1. While these conditions certainly warrant medical attention

and care, the defendant has not shown that they inhibit her ability to provide self-

care in prison, and her medical conditions are being treated in the BOP. Further the

defendant’s fear of exposure to or catching COVID-19 alone is not an extraordinary

and compelling reason to grant a defendant compassionate release.

II.   Law

      Generally, a district court may not modify a defendant’s term of imprisonment

once it has been imposed unless permitted by statute or by Rule 35 of the Rules of

Criminal Procedure. 18 U.S.C. § 3582(c); see United States v. Diaz-Clark, 292 F.3d

1310, 1319 (11th Cir. 2002) (district courts have no inherent authority to modify a

sentence). The First Step Act amended 18 U.S.C. § 3582(c)(1)(A) to permit courts to

modify a term of imprisonment not only upon a motion submitted by the Director of

the Bureau of Prisons (“BOP”), but also “upon motion of the defendant after the

defendant has fully exhausted all administrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant’s behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is

                                           4
Case 8:10-cr-00136-JSM-E_J Document 117 Filed 05/18/21 Page 5 of 15 PageID 802




earlier.” See First Step Act of 2018, 115 P.L. 391, § 603(b)(1). When a defendant has

made such a showing, a court may reduce the defendant’s sentence if, after

considering the 18 U.S.C. § 3553(a) factors to the extent applicable, the court finds

that “extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C.

§ 3582(c)(1)(A)(i). 4

         A defendant bears the burden of establishing that compassionate release is

warranted. See United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013); United

States v. Heromin, 2019 WL 2411311, at *2 (M.D. Fla. June 7, 2019). Congress

delegated to the Sentencing Commission the authority to:

         describe what should be considered extraordinary or compelling reasons
         for sentence reduction, including the criteria to be applied and a list of
         specific examples. Rehabilitation of the defendant shall not be
         considered an extraordinary and compelling reason.

28 U.S.C. § 994(t). At USSG §1B1.13, the Sentencing Commission delineates

four categories in which extraordinary and compelling circumstances may

exist:

        (1) the medical condition of the defendant is such that: (a) the defendant
is suffering from a terminal illness; 5 or (b) the defendant is suffering from a
serious physical or medical condition, a serious functional or cognitive
impairment, or experiencing deteriorating physical or mental health due to



         4
        18 U.S.C. § 3582(c)(1)(A)(ii) allows for a sentencing reduction under other
circumstances not present here.
         5
          The application note includes, as an example, a situation where a defendant
is suffering from a serious and advanced illness with an end-of-life trajectory or a
specific prognosis with a probability of death within a specific time period. See USSG
§1B1.13 comment (n.1).

                                             5
Case 8:10-cr-00136-JSM-E_J Document 117 Filed 05/18/21 Page 6 of 15 PageID 803




aging that substantially diminishes the defendant’s ability to provide self-care
within the correctional facility and from which the defendant is not expected
to recover;

       (2) The defendant is at least 65 years old, is experiencing a serious
deterioration in physical or mental health because of the aging process, and
has served at least 10 years or 75 percent of his term of imprisonment;

       (3) Particular family circumstances, not relevant to arguments raised by
the defendant in her motion; and

      (4) Other reasons as determined by the Director of the BOP, making the
defendant’s case an extraordinary and compelling reason other than, or in
combination with, the other delineated categories.

See USSG §1B1.13.

       Even when an extraordinary and compelling reason exists, however, a

court should only grant a motion for release if it determines that the defendant

is not a danger to the safety of any other person or to the community, as

provided in 18 U.S.C. § 3142(g). USSG §1B1.13(2). And the court must

consider, in general, whether the 18 U.S.C. § 3553(a) factors weigh in favor of

release. See 18 U.S.C. § 3582(c)(1)(A); USSG §1B1.13.

III.   Argument

             A.     Duval exhausted her administrative remedies

       Duval has exhausted her administrative remedies. Duval petitioned the BOP

multiple times for compassionate release based on COVID-19 concerns, which the

Warden denied. See Doc. 113, Exh. F.




                                           6
Case 8:10-cr-00136-JSM-E_J Document 117 Filed 05/18/21 Page 7 of 15 PageID 804




             B.     Duval’s medical conditions do not warrant release.

      Duval has not made a factual record that her purported medical conditions

constitute “extraordinary and compelling” circumstances for compassionate release.

In her motion, Duval referenced obesity, Type 2 diabetes, COPD, hypertension, and

asthma as conditions she suffers from that put her at higher risk of complications

from COVID-19. Doc. 113 at 1. The United States acknowledges that the Centers for

Disease Control and Prevention (CDC) has identified all five of these conditions as

risk factors that place individuals at higher risk of severe outcomes from COVID-19.

But Duval does not explain how any of her medical conditions “substantially

diminish [her] ability … to provide self-care within the environment of a correctional

facility,” as required to establish that these conditions constitute extraordinary and

compelling circumstances for release. See USSG §1B1.13 comment n.1. And Duval’s

refusal to take the COVID-19 vaccine undermines her claimed concerns about

contracting the virus. See Exh. B.

      Defendant’s motion does not satisfy her burden of showing “extraordinary

and compelling” circumstances. In support of her motion, the defendant submits an

affidavit from a doctor that the defendant’s medical conditions place her at a higher

risk of severe symptoms from contracting COVID-19. See Doc. 113, Exh. J. at 8-13. 6

The United States does not dispute this conclusion, but it does not answer the



      6
        The defendant claims to have reviewed 810 pages of medical records, Exh. J,
but the medical records appended to the defendant’s motion only total 200 pages,
Exh. H, so it is unclear what records the doctor reviewed.

                                           7
Case 8:10-cr-00136-JSM-E_J Document 117 Filed 05/18/21 Page 8 of 15 PageID 805




relevant inquiry of whether the defendant can undertake self care in the prison

environment. Tellingly, the doctor does not conclude that the defendant is unable to

provide self care. Nor does the doctor conclude that the defendant is not a good

candidate for a COVID-19 vaccination, which she refused.

      Multiple district courts in the Middle District of Florida have determined that

defendants with similar medical conditions to the defendant’s conditions—which put

them at increased risk of severe COVID-19 outcomes—do not constitute

“extraordinary and compelling” circumstances justifying compassionate release. See,

e.g., United States v. Rey-Durier, No. 8:15-cr-97-T-27TGW, 2020 WL 4349941, at *2

(M.D. Fla. July 29, 2020) (J. Whittemore) (court denied compassionate release for

68-year-old defendant with hypertension, high cholesterol, hypothyroid, glaucoma

and obesity because none of these reasons were “extraordinary and compelling”

circumstances); United States v. Hayes, No. 3:18-cr-37-J-34JBT, 2020 WL 3611485, at

*2 (M.D. Fla. July 2, 2020) (J. Howard) (defendant’s “allegations of having

hypertension and obesity, alone or in combination with COVID-19,” do not create

an extraordinary and compelling justification for compassionate release) (emphasis

added); and United States v. Pennington, No. 3:16-cr-61-J-39MCR, Doc. 181 (M.D.

Fla. May 11, 2020) (J. Davis) (court denied compassionate release sought by

defendant with a BMI of 41.2 because he failed to provide any “extraordinary or

compelling reasons” for his release). In Hayes, the district court noted that in 2017-

18, statistics showed that 43% of American adults had high blood pressure and 42%

suffered from obesity. 2020 WL 3611485, at *2. The court concluded that if the

                                           8
Case 8:10-cr-00136-JSM-E_J Document 117 Filed 05/18/21 Page 9 of 15 PageID 806




percentages were similar among federal prisoners and if obesity and hypertension

qualified as extraordinary and compelling reasons in light of COVID-19, roughly half

the prison population would be eligible for compassionate release. Id.

      The defendant’s other purported medical conditions do not change the

analysis. In her motion, the defendant stated that she suffers from sleep apnea,

seizure disorder, glaucoma and myopia, peripheral neuropathy, gastroesophageal

reflux, uterine fibroids, and generalized anxiety disorder. See Doc. 113 at 15. The

defendant also contended that she is a “COVID-19 long hauler” and suffers

continued breathing difficulties while sleeping, Doc. 113 at 7. 7 But, as with her other

medical issues, the defendant does not prove that any of these medical conditions

substantially diminish her ability to provide self care in the prison environment. To

the contrary, the medical records show that BOP is managing the defendant’s issues.

At the defendant’s most recent visit with a doctor on May 12, 2021, she sought

medical care for what she apparently believed was a heart attack and BOP

determined was not. See Exh. A at 2. At the defendant’s regular doctor’s visit on

March 24, 2021, the defendant reported “no current issue[s].” See id. at 4; Doc. 113,

Exh. H at 1. Thus, the defendant physical condition provides no extraordinary or

compelling reason for her release. See, e.g., United States v. Cannon, No. CR 11-048-



      7
        Defendant stated in the motion that medical staff ordered a consultation with
a pulmonologist months ago. See Doc. 113 at 20. This is true but the need for a
consultation is not due to COVID-19 but rather it is due to the defendant’s chronic
history of asthma and COPD. The target date for this consult is June 2021, which
has not yet occurred. See Doc. 113, Exh. H. at 104 (February 8, 2021 records).

                                           9
Case 8:10-cr-00136-JSM-E_J Document 117 Filed 05/18/21 Page 10 of 15 PageID 807




 CG-M, 2019 WL 5580233, at *3 (S.D. Ala. Oct. 29, 2019) (“[D]espite the many

 medical afflictions Cannon identifies, he does not state, much less provide evidence,

 that his conditions/impairments prevent him from providing self-care within his

 correctional facility. Rather, the medical records provided by Cannon show that his

 many conditions are being controlled with medication and there is no mention that

 his conditions are escalating or preventing him from being . . . able to provide self-

 care.”); see also United States v. Weidenhamer, No. CR-16-01072-001-PHX-ROS, 2019

 WL 6050264, at *5 (D. Ariz. Nov. 8, 2019) (denying compassionate release and

 noting that “[c]hronic conditions that can be managed in prison are not a sufficient

 basis for compassionate release.”).

       The defendant’s motion alleges that the defendant receives substandard

 healthcare in prison. Doc. 113 at 19-20. But the medical records make clear that she

 has regular medical visits and evaluations. See generally Exh. A; Doc. 113, Exh. H.

 To the extent that the defendant has specific issues with her medical treatment – e.g.,

 desire for a chair to sleep in or an outlet for her CPAP machine, Doc. 113 at 19, the

 proper avenue for those concerns is a BOP grievance not release from BOP custody.

       Further, the defendant’s claim in her motion that her health conditions are so

 severe that BOP agreed to release her on home confinement, Doc. 113 at 1, 6, is

 false. A BOP representative advised the undersigned that a BOP representative

 applied for home confinement on the defendant’s behalf, as requested by the

 defendant, but that application was denied. The defendant was never approved for

 home confinement.

                                            10
Case 8:10-cr-00136-JSM-E_J Document 117 Filed 05/18/21 Page 11 of 15 PageID 808




              C.     COVID-19 circumstances do not warrant release.

       Duval’s fear of potential COVID-19 exposure within BOP is not an

 extraordinary and compelling reason to grant release. Raia, 2020 WL 1647922 at *2

 (“[T]he mere existence of COVID-19 in society and the possibility that it may spread

 to a particular prison alone cannot independently justify compassionate release[.]”);

 United States v. Gileno, No. 3:19-cr-161-(VAB)-1, 2020 WL 1307108, at *4 (D. Conn.

 Mar. 19, 2020) (denying compassionate release because BOP’s proposed plan

 adequately addresses the COVID-19 pandemic).

       The United States is cognizant of inmate concerns stemming from COVID-19.

 Neither the United States nor the BOP minimize the concern or risk; this unique

 situation is being diligently monitored. The BOP has taken extraordinary steps to

 protect inmates. By virtue of being in the BOP’s custody, Duval is in the presence of

 medical professionals at all times. Duval previously had COVID-19 in April 2020

 and recovered from it. See Doc. 113 at 12. In the event that Duval becomes re-

 infected with COVID-19, she will be quarantined, monitored, and receive necessary

 medical treatment, wholly consistent with the CDC’s guidelines.

       The BOP has explained that “maintaining safety and security of [BOP]

 institutions is [BOP’s] highest priority.” 8 Indeed, BOP has had a Pandemic




       8
         BOP, Updates to BOP COVID-19 Action Plan: Inmate Movement (Mar. 19,
 2020), available at https://www.bop.gov/resources/news/20200319_covid19
 _update.jsp.


                                           11
Case 8:10-cr-00136-JSM-E_J Document 117 Filed 05/18/21 Page 12 of 15 PageID 809




 Influenza Plan in place since 2012. 9 The plan addresses social distancing, mask

 requirements, hygienic and cleaning protocols, and the quarantining and treatment

 of symptomatic inmates. The BOP continues to take significant measures to protect

 the health of the inmates in its charge. The BOP maintains and updates regularly an

 action plan to maximize the safety and security of the inmates in its custody. Details

 and updates of BOP’s modified operations are available to the public on the BOP

 website at a regularly updated resource page: www.bop.gov/coronavirus/index.jsp.

              D.     Duval’s other arguments do not provide extraordinary and
                     compelling reason for compassionate release.

       The defendant has submitted arguments in her motion regarding her life

 circumstances prior to incarceration, her dissatisfaction with prison officials, and her

 apparent difficulties with other inmates in prison, see Doc. 113 at 5-8, but whatever

 the truth of these allegations, they do not constitute extraordinary and compelling

 circumstances for compassionate release. See USSG §1B1.13. Nor is the defendant’s

 claimed rehabilitation, see id. at 23-24, an extraordinary and compelling reason for

 her release. See 28 U.S.C. § 994(t) (“Rehabilitation of the defendant shall not be

 considered an extraordinary and compelling reason.”) (emphasis added).




       9
         See BOP Health Services Division, Pandemic Influenza Plan-Module 1:
 Surveillance and Infection Control (Oct. 2012), available at
 https://www.bop.gov/resources/pdfs/pan_flu_module_1.pdf.

                                            12
Case 8:10-cr-00136-JSM-E_J Document 117 Filed 05/18/21 Page 13 of 15 PageID 810




                 E.   Even if Duval could establish an extraordinary and compelling
                      reason for compassionate release, the applicable section
                      3553(a) factors strongly weigh against granting her
                      compassionate release.

        Further, this Court should deny release because the defendant cannot satisfy

 her burden of showing she is not a danger to the community. See USSG §1B1.13(2).

        As detailed in the Presentence Report, the defendant has an extensive criminal

 history dating back to age 17, with 37 total criminal history points and a criminal

 history category VI. Doc. 113, Exh. B at 10-26. Her convictions include two

 convictions for sale of cocaine and a conviction for robbery, which made her an

 Armed Career Criminal. Id. at ¶ 35. Her prior offenses also include convictions for

 narcotics offenses, theft, exploiting an elderly person, introducing contraband into a

 detention facility, driving violations, and providing a false name to law enforcement.

 Id. at 10-26.

        The defendant was convicted in this case of possessing a firearm as an Armed

 Career Criminal and the Sentencing Guidelines reflected a sentencing enhancement

 because she did so in connection with narcotics offenses. Id. at ¶ 27. The defendant

 violated her conditions of pretrial release in the underlying case by possessing

 additional narcotics in her residence. Id. ¶ 18.

        Due to the seriousness of the offense and the defendant’s criminal history, the

 Court appropriately sentenced the defendant to 188 months’ imprisonment. Doc. 74

 Duval has more than three years remaining on that sentence.




                                            13
Case 8:10-cr-00136-JSM-E_J Document 117 Filed 05/18/21 Page 14 of 15 PageID 811




       The defendant continued her history of violence in prison. While in BOP, she

 has been disciplined on 14 separate occasions. Bureau of Prisons, Inmate Discipline

 Data, Chronological Disciplinary Record, for Inmate Michelle Duval, attached as

 Exhibit C. Her disciplinary incidents include “assaulting without serious injury” in

 July 2019, Exh. C at 1, “fighting with another person” in October 2018, id., and

 “fighting with another person” in January 2017, id. at 3.

                                    CONCLUSION

       For the foregoing reasons, this Court should deny defendant’s motion for

 compassionate release. Doc. 113.

                                         Respectfully submitted,

                                         KARIN HOPPMANN
                                         Acting United States Attorney


                                         /s/Jennifer L. Peresie
                                         Jennifer L. Peresie
                                         Assistant United States Attorney
                                         United States Attorney No. 120
                                         400 N. Tampa St., Ste. 3200
                                         Tampa, FL 33602-4798
                                         Telephone: (813) 274-6000
                                         Facsimile: (813) 274-6358
                                         E-mail: Jennifer.Peresie@usdoj.gov




                                           14
Case 8:10-cr-00136-JSM-E_J Document 117 Filed 05/18/21 Page 15 of 15 PageID 812




 U.S. v. Duval                                 Case No. 8:10-cr-136-JSM-EAJ



                           CERTIFICATE OF SERVICE

       I hereby certify that on May 18, 2021, a true and correct copy of the foregoing

 document and the notice of electronic filing were sent by United States Mail to the

 following non-CM/ECF participant:

              Michelle Duval
              Reg. No. 51628-018
              FCI Danbury
              Route 37
              Danbury, CT 06811


                                        /s/Jennifer L. Peresie
                                        Jennifer L. Peresie
                                        Assistant United States Attorney
                                        United States Attorney No. 120
                                        400 N. Tampa St., Ste. 3200
                                        Tampa, FL 33602-4798
                                        Telephone: (813) 274-6000
                                        Facsimile: (813) 274-6358
                                        E-mail: Jennifer.Peresie@usdoj.gov




                                          15
